Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
           Response to Arguments
Applicant’s arguments and amendment filed 2/15/2022 are persuasive. It is agreed that a combination of Azuma et al (JP20151 17970), Verheggen et al (2016/0259058) and lwasawa et al (2012/0113410) does not fairly teach or suggest that the control section executes to determine whether an optical window is soiled wherein that determination is used set a time of operation of a light receiving section. 
			     Further Search and Consideration
A detailed search in response to Applicant’s amendment filed 10/22/2021 was done by the Examiner wherein prior art directed to the determination of a soiled window in a light range measuring system was considered.
Therefore, Applicant’s amendment after-final does not substantially raise new issues warranting an extensive further search and consideration.
				       Update Search
An update search revealed a new reference with relevance to claims 1 and 4-11.
Nomura (2019/017899) teaches a distance measuring system that utilizes multiple threshold wherein there is a determination of a soiled window. However, figure 5 show that a dirty window creates an invalid range determination value based on a return signal being higher than a threshold that does not correspond to the range value created by the soiled window. Therefore, the soil determination is not used to set an operation voltage for a light receiving section.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Any inquiry concerning this communication should be directed to MARK HELLNER at telephone number (571)272-6981.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MARK HELLNER/            Primary Examiner, Art Unit 3645